DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/21/2021 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the 112b rejection of claims 1-8 are not found persuasive. Claim 1 still contains “the patient” in line 6, which lacks antecedent basis.
Applicant’s arguments regarding the 102 rejection of claims 1-8 are not found persuasive. Applicant argues that Tateda’s “arm portion 3 does not electrically connect its first and second mounting portions” and refers to a reproduction of Fig. 4 of Tateda which has been annotated by the Applicant to map various portions of Tateda to elements of the claim. Applicant argues that the Office Action dated 01/22/2021 “contends that Tateda’s arm portion 3 ‘allow[s] electrical communication between the mounting portion components’”. The Office Action did not contend this statement because it did not map the claim element of an ‘arm portion’ solely to Tateda’s wearable part 3, and in fact mapped an ‘arm portion’ to multiple portions of Tateda’s body part 2 and wearable part 3.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
1.	“Vital data acquiring section” in claims 1 and 12 which meets prong (A) because “section” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “section”) is modified by functional language (“vital data acquiring”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
2.	“Power source section” in claims 1, 12, and 13 which meets prong (A) because “section” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “section”) is modified by functional language (“power source”). The limitation 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
1.	For further examination, the “vital data acquiring section” will be interpreted as a controller plus an analog-digital converter (para [0019]) and all its equivalents capable of performing the claimed function.  
2.	For further examination, the “power source section” will be interpreted as a coin cell (lithium coin cell, air zinc cell, or the like), or an energy harvest power source (solar power generation, vibration power generation, temperature difference power generation), or a power source for wireless power supply, or a secondary cell (card-type lithium-ion secondary cell or thin cell) (para [0021]), and all equivalents capable of performing the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 11, the limitation “wherein the first mounting portion and the second mounting portion are movable relative to each other” is new matter. This limitation was not present in the originally filed claims, drawings, nor specification.
Regarding claim 16, the limitation “wherein the first mounting portion and the second mounting portion are movable relative to each other” is new matter. This limitation was not present in the originally filed claims, drawings, nor specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation “the patient” in line 6. There is insufficient antecedent basis for this limitation in the claim. For further examination, it will be interpreted as drawing antecedence from “a subject” in the preamble of the claim.
Claim 7 recites the limitation “the infection portion” in line 8. There is insufficient antecedent basis for this limitation in the claim. For further examination, it will be interpreted as drawing antecedence from “an inflection point”.
Claim 12 recites the limitation “the patient” in line 5. There is insufficient antecedent basis for this limitation in the claim. For further examination, it will be interpreted “a patient”.
Additionally regarding claim 12, the claim recites the limitation “the infection portion” in line 17. There is insufficient antecedent basis for this limitation in the claim. For further examination, it will be interpreted as drawing antecedence from “an inflection point”.
Claim 13 recites the limitation “the patient” in line 6. There is insufficient antecedent basis for this limitation in the claim. For further examination, it will be interpreted as drawing antecedence from “a subject” in the preamble of the claim.
Claims 2-6, 8-11, and 14-16 are rejected by virtue of their dependence on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0208967 A1, hereinafter Tateda.
Regarding claim 1, Tateda discloses a pulse photometry probe (biological information measurement device 1, Figs. 4-7) which is to be attached to a living tissue of a subject (para [0026]), comprising: a light emitter (light source unit 4) that emits a light beam toward the living tissue of the subject (para [0026]); a light detector (light receiving unit 5) that receives the light beam emitted from the light emitter and passing through the living tissue (para [0026]), to produce a vital signal (para [0026]), signal output from light receiving unit 5); a vital data acquiring section (electric circuit 6 includes controller 61 and A/D converter 622) that acquires vital data of the patient based on the vital signal (abstract, paras [0041-43]); a wireless communicating section (communication unit 9) that wirelessly transmits the vital data (para [0047]); a first mounting portion (Fig. 4, first mounting portion is charging circuit 8 on which power supply unit 7 is mounted) that is electrically connected to the vital data acquiring section and the wireless communicating section (Fig. 6 shows block diagram of electrical circuit, power supply unit 7 is electrically connected to communication unit 9 and electric circuit 6, which contains controller 61 and A/D converter 622), and on which a power source section (power supply unit 7, para [0045]) for supplying electric power is mounted (see Fig. 4); a second mounting portion on which the vital data acquiring section and the wireless communicating section are mounted (Fig. 4, second mounting portion is electric circuit 6, which contains controller 61 and A/D converter 622, and on which communication unit 9 is mounted); and an arm portion that connects the first mounting portion and the second mounting portion to each other (portion of body part 2 and wearable part 3 that hold circuit 6 and circuit 8), wherein the arm portion includes a nonlinear portion which has an inflection point (see annotated figure 4 below).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Tateda such that the arm portion electrically connects the first mounting portion and the second mounting portion, as taught by Tateda, in order to have a reduced wiring path between the components and reduce electrical noise.

    PNG
    media_image1.png
    414
    491
    media_image1.png
    Greyscale


Regarding claim 3, Tateda discloses the probe according to claim 1 further comprising: a third mounting portion on which the light emitter is mounted (Fig. 4, portion of body part 2 on which light source unit 4 is located); and a fourth mounting portion on which the light detector is mounted (Fig. 4, portion of wearable pat 3 on which light receiving unit 5 is located), the second mounting portion and the third mounting portion are electrically connected to each other (see electrical block diagram of Fig. 6), and the second mounting portion and the fourth mounting portion are electrically connected to each other (see electrical block diagram of Fig. 6).
Regarding claim 4, Tateda discloses the probe according to claim 3, wherein the living tissue is a portion of a finger (abstract, para [0008]), and, in an insertion direction along which the living tissue is inserted into the probe (Fig. 4, X direction), a length from the second mounting portion to the inflection point is equal to or longer than a length from the inflection point to the first mounting portion (see annotated Fig. 4 above).
Regarding claim 5, Tateda discloses the probe according to claim 4, wherein the arm portion further includes: a first arm portion (Fig. 5, left half of body 2 and wearable part 3), and a second arm portion (right half of body 2 and wearable part 3) which is opposed to the first arm portion in a direction perpendicular to the insertion direction (Fig. 5, Y direction is perpendicular to X direction), and the first arm portion and the second arm portion are symmetrical with each other about an axis which passes through a center of the second mounting portion and which is parallel to the insertion direction (axis running in X direction and passes through center of circuit 6, the two halves of body 2 and wearable part 3 are symmetrical about this axis).

Regarding claim 7, Tateda discloses the probe according to claim 6 wherein the living tissue is a portion of a finger (abstract, para [0008]), and, in an insertion direction along which the living tissue is inserted into the probe (Fig. 4, X direction), a length from the second mounting portion to the inflection point is equal to or longer than a length from the inflection point to the first mounting portion (see annotated Fig. 4 above).
Regarding claim 8, Tateda discloses the probe according to claim 7, wherein the arm portion further includes: a first arm portion (Fig. 5, left half of body 2 and wearable part 3), and a second arm portion (right half of body 2 and wearable part 3) which is opposed to the first arm portion in a direction perpendicular to the insertion direction (Fig. 5, Y direction is perpendicular to X direction), and the first arm portion and the second arm portion are symmetrical with each other about an axis which passes through a center of the second mounting portion and which is parallel to the insertion direction (axis running in X direction and passes through center of circuit 6, the two halves of body 2 and wearable part 3 are symmetrical about this axis).
Regarding claim 9, Tateda discloses the probe according to claim 1, wherein the first mounting portion is a first circuit board (charging circuit 8) and the second mounting portion is a second circuit board (electrical circuit 6).

Regarding claim 11, Tateda does not disclose the probe according to claim 1, wherein the first mounting portion and the second mounting portion are movable relative to each other.
	However, Tateda discloses the third mounting portion and the fourth mounting portion being movable relative to each other (Figs. 8-10).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Tateda such that the first mounting portion and the second mounting portion are movable relative to each other, as taught by Tateda, in order to reduce a burden imposed on subjects by long-time wearing of the device and allow the device to be worn stably on the finger by making the device elastic (Tateda, paras [0032-33]).
Regarding claim 12, Tateda discloses a pulse photometry probe (biological information measurement device 1, Figs. 4-7) which is to be attached to a portion of a finger (para [0026]), comprising: a light emitter (light source unit 4) that emits a light beam toward the portion of the finger (para [0026]); a light detector (light receiving unit 5) that receives the light beam emitted from the light emitter and passing through the portion of the finger (para [0026]), to produce a vital signal (para [0026]), signal output from light receiving unit 5); a vital data acquiring section (electric circuit 6 includes controller 61 and A/D converter 622) that acquires vital data of the patient based on the vital signal (abstract, paras [0041-43]); a wireless communicating section (communication unit 9) that wirelessly transmits the vital data (para [0047]); a first mounting portion (Fig. 4, first mounting portion is charging circuit 8 on which power supply unit 7 is mounted) that is electrically connected to the vital data acquiring section and the wireless communicating section (Fig. 6 shows block diagram of electrical 
Tateda does not disclose the arm portion electrically connecting the first mounting portion and the second mounting portion. However, Fig. 6 shows that the first mounting portion (charging circuit 8) and the second mounting portion (electric circuit 6) are electrically connected. Additionally, para [0039] discloses that putting light source 4 in body part 2 or close to body part 2 allows the wiring path for power supply to be reduced, which reduces noise caused to other electrical components. The shortest wiring path between the first mounting portion and the second mounting portion would be through the circled portion on the annotated figure.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Tateda such that the arm portion electrically connects the first mounting portion and the second mounting portion, as taught by Tateda, in order to have a reduced wiring path between the components and reduce electrical noise.

Tateda does not disclose the arm portion electrically connecting the first mounting portion and the second mounting portion. However, Fig. 6 shows that the first mounting portion (charging circuit 8) and the second mounting portion (electric circuit 6) are electrically connected. Additionally, para [0039] discloses that putting light source 4 in body part 2 or close to body part 2 allows the wiring path for power supply to be reduced, which reduces noise caused to other electrical components. The shortest 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Tateda such that the arm portion electrically connects the first mounting portion and the second mounting portion, as taught by Tateda, in order to have a reduced wiring path between the components and reduce electrical noise.
Regarding claim 14, Tateda discloses the probe according to claim 13, wherein the first mounting portion is a first circuit board (charging circuit 8) and the second mounting portion is a second circuit board (electrical circuit 6).
Regarding claim 15, Tateda discloses the probe according to claim 13, wherein the first mounting portion and the second mounting portion are electrically connected via the nonlinear portion of the arm portion (See annotated Fig. 4, nonlinear portion contains circuit 8 and circuit 6 and the connections between them).
Regarding claim 16, Tateda does not disclose the probe according to claim 13, wherein the first mounting portion and the second mounting portion are movable relative to each other.
	However, Tateda discloses the third mounting portion and the fourth mounting portion being movable relative to each other (Figs. 8-10).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Tateda such that the first mounting portion and the second mounting portion are movable relative to each other, as taught by Tateda, in order to reduce a burden imposed on subjects by long-time wearing of the device and allow the device to be worn stably on the finger by making the device elastic (Tateda, paras [0032-33]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/D.M.W./               Examiner, Art Unit 3791                                                                                                                                                                                         
/DANIEL L CERIONI/               Primary Examiner, Art Unit 3791